NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

WILLIAM P. MOORE, III, as trustee for    )
the William P. Moore, III, Revocable     )
Trust,                                   )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-2205
                                         )
ALEXANDRA WEINER and MICHAEL             )
WEINER,                                  )
                                         )
              Appellees.                 )
                                         )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for Lee
County; Keith Kyle, Judge.

Theodore L. Tripp, Jr. and Allison B.
Christensen of Hahn Loeser & Parks
LLP, Fort Myers, for Appellant.

Mark A. Ebelini of Knott Ebelini Hart,
Fort Myers, for Appellees.




PER CURIAM.


              Affirmed.


CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.